Citation Nr: 1506681	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  08-38 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for fatigue.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in St. Louis, Missouri, and that RO certified the Veteran's appeal to the Board in August 2013.  

The Veteran's December 2008 VA Form 9 substantive appeal initially requested a hearing before the Board at a local RO.  However, in January 2009, the Veteran submitted a statement indicating that he now desired a hearing before a decision review officer (DRO) which the Board could then consider in making its decision.  Thereafter, the Veteran withdrew his request for a DRO hearing in September 2009.  Significantly, throughout the lengthy appellate process, he has not subsequently raised a request for either a DRO or Board hearing.  Under these circumstances, the Board considers the Veteran's prior requests for hearings to be withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

The Veteran's April 2008 notice of disagreement (NOD) and subsequent December 2008VA Form 9 substantive appeal also included the issue of entitlement to service connection for sleep apnea.  During the pendency of the appeal, and following the Board's September 2013 remand, a January 2014 RO decision granted entitlement to service connection for sleep apnea.  As this is considered a full grant of benefits sought on appeal as to that issue, the issue of entitlement to service connection for sleep apnea is no longer before the Board on appeal.  

In September 2013, the Board denied the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the Board's failure to address a June 2013 letter from a VA treating physician which associated some degree of the Veteran's GERD with his service-connected posttraumatic stress disorder (PTSD).  In January 2015, the Court issued its Order remanding the Veteran's claim consistent with the parties' January 2015 Joint Motion for Remand (JMR).  As discussed below, the Board finds that further development is necessary, and remand is required.  

The issues of entitlement to service connection for fatigue and left ear hearing loss were also previously remanded by the Board in September 2013.  As discussed below, the Board finds there has been substantial compliance regarding the claim of entitlement to service connection for left ear hearing loss and the Board will proceed with its adjudication of that issue; however, there has not been substantial compliance as to the issue of entitlement to service connection for fatigue, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The November 2007 RO decision on appeal also denied entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran's April 2008 NOD explicitly addressed the TDIU issue; thus, he properly initiated an appeal as to that issue.  See 38 C.F.R. § 20.201 (2014).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§  19.26, 19.29 (2014).  Therefore, although this issue was not certified to the Board on appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC upon remand, as it does not appear from the record currently before the Board that an SOC has yet been issued.  

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and fatigue, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

The issue of entitlement to dependency benefits has been raised by the record, most recently in a July 2014 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's left ear hearing loss did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's hearing loss claim in a letter sent to the Veteran in August 2006.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records; moreover, all such records have been associated with the claims file.  

The Board notes that the RO issued a June 2012 memorandum containing its formal finding that complete treatment records from the Saint Louis VA Medical Center (VAMC) from May 1992 to 2001 were unavailable.  The Board notes that any defect in VA's duty to assist resulting from the missing VA treatment records is harmless, as VA made reasonable efforts to obtain the missing records.  Moreover, there is no indication that the Veteran had a hearing loss disability, for VA purposes, during the period from 1992 to 2001, or at any time until immediately prior to filing his claim in June 2006.  Therefore, a remand for additional efforts to be made to locate any missing VA treatment records prior to June 2006 would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

VA provided an initial VA audio examination in March 2010 and obtained an addendum opinion in May 2010, and the Board acknowledges that these have been found inadequate and resulted in the prior September 2013 Board remand as noted above.  Subsequently, the Veteran was afforded an additional VA examination in November 2013, and most recently, an adequate addendum opinion was obtained in December 2013.  The Board finds that the December 2013 addendum opinion is adequate to decide the Veteran's left ear hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim of entitlement to service connection for left ear hearing loss and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Service Connection - Left Ear Hearing Loss

The Veteran seeks service connection for a left ear hearing loss disability.  He filed his claim in June 2006.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A hearing loss disability is defined for VA compensation purposes with regard to audiometric testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's DD Form 214 documents his military occupational specialty (MOS) as a field artillery cannoneer.  Additionally, he is a recipient of the Combat Action Ribbon.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2014).  Moreover, the evidence of record, including post-service VA treatment records, documents that the Veteran has a current left ear hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  Therefore, the first and second elements necessary for service connection have been met.  See Holton, 557 F.3d at 1366.  The only remaining questions in this case are whether the Veteran's current left ear hearing loss disability first manifested to a compensable degree within one year following service discharge or is otherwise related to his in-service noise exposure.  

Service treatment records contain the results of audiograms conducted at service enlistment in November 1987 and separation in April 1992, as well as reference audiograms conducted in May 1988, June 1989, and March 1992.  None of the recorded in-service audiograms indicates any clinical hearing loss, according to VA regulations, within the relevant auditory thresholds during service.  See 38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 157.  In reports of medical history concurrent to his enlistment and separation examinations, the Veteran denied any ear, nose, and throat (ENT) problems or hearing loss.  

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.  

Post-service VA treatment records from May 2006 document that the Veteran's left ear displayed moderate sensorineural hearing loss from 3000-4000 Hz.  A subsequent June 2006 auditory brainstem response evaluation documents that the Veteran's left ear absolute wave latency was slightly delayed, but test results did not suggest retrocochlear pathology.  

SSA disability records contain an adult function report completed by the Veteran in December 2008 wherein he reported his need for a hearing aid.  The Veteran's May 2010 disability determination and transmittal documents that he was disabled for SSA purposes due to obesity and anxiety disorders.  

The Veteran was afforded an initial VA examination in March 2010.  He reported hearing loss in his left ear, with onset during active service, and stated that he had difficulty hearing low voices and in background noise.  Following audiometric evaluation, the examiner diagnosed normal to moderate-moderately severe sensorineural hearing loss in the left ear.  Following a review of the claims file, the examiner rendered a May 2010 addendum opinion that the Veteran's left ear hearing loss was not at least as likely related to his military service, based upon normal hearing at separation from the military and the lack of evidence of complaints of hearing loss in service treatment records.  

The Board's September 2013 remand properly found that the May 2010 VA opinion was inadequate based on the examiner's failure to consider a June 1989 reference audiogram which noted a threshold shift in the Veteran's left ear.  

The Veteran was afforded an additional VA examination in November 2013.  The examiner diagnosed the Veteran with sensorineural hearing loss in the left ear from 500-4000Hz which was not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran had normal audiometric evaluations at the time of entrance and separation from the military, with no significant threshold shift between the two.  

The Board notes that the November 2013 VA examiner's opinion also failed to consider the June 1989 reference audiogram documenting a threshold shift in the Veteran's left ear, rendering it inadequate to adjudicate the Veteran's claim.  Presumably based upon this, VA obtained an additional addendum opinion in December 2013.  

The December 2013 VA examiner thoroughly reviewed the Veteran's service treatment records, including the June 1989 reference audiogram which noted a 20 decibel shift at 4000Hz in the left ear when compared to a baseline reference audiogram conducted in May 1988.  The examiner noted that hearing, like other sense, is not static, and that there are many factors that affect the ability to hear, such as colds, middle ear problems, noise exposure, medication, variable test procedures, and environments.  He stated that the issue in determining whether a threshold shift is permanent or temporary is based on subsequent testing.  He then pointed out that the Veteran's separation examination physical in April 1992 specifically notes an improvement in the left ear threshold at 4000Hz to a level within a normal range of variation of hearing; thus, the shift noted in the June 1989 audiogram did not show on the exit physical.  The examiner concluded that "whatever caused the shift was a temporary condition.  There is no indication the shift was permanent in nature, [as] it has been shown there was later recovery."  He then noted that, when comparing the Veteran's audiometric tests at entrance and separation, there was no significant shift in hearing at any frequency between the two tests; therefore, he opined that it was not likely that the Veteran's hearing loss was due to an event during his military duty.  

As noted above, there is no evidence that the Veteran's current left ear hearing loss manifested to a compensable degree within one year following separation from service.  There is no mention of hearing loss prior to May 2006, when a hearing loss is documented within VA treatment records.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  

The Veteran is competent to report that he has experienced hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran lacks the medical competence to render a nexus opinion linking his current left ear hearing loss to his active service, to include noise exposure therein.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, to the extent that the Veteran asserts a relationship between his current left ear hearing loss and his active service, such statements are afforded little probative value.  

The most probative and competent evidence regarding a potential nexus between the Veteran's current hearing loss and his active service is the December 2013 VA medical opinion, which the Board finds is evidence which weighs against his claim.  While prior VA opinions were inadequate given their failure to discuss the threshold shift documented within service treatment records, the December 2013 examiner provided a negative nexus opinion which thoroughly considered the relevant evidence and contained a clear rationale to support the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, on this record, the evidence weighs against the Veteran's claim that his left ear hearing loss was incurred in, or is a result of his active service.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease (GERD) and fatigue, and entitlement to a TDIU rating.  Specifically, a remand is required to afford the Veteran a VA examination to determine whether his GERD condition is secondary to his service-connected PTSD.  Additionally, the RO must readjudicate the Veteran's fatigue claim as directed in the September 2013 Board remand.  Finally, the RO must issue an SOC regarding the Veteran's previously appealed TDIU claim.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  


I.  Service Connection - GERD

As noted above, the Veteran's claim of entitlement to service connection for GERD was remanded by the Court in January 2015, consistent with the parties' January 2015 Joint Motion for Remand (JMR) which discussed the Board's failure to address a June 2013 letter from a VA treating physician which associated some degree of the Veteran's GERD with his service-connected posttraumatic stress disorder (PTSD).  Specifically, the Veteran submitted a June 2013 letter from a VA treating physician which stated that, instead of self-medicating his PTSD with chemical substances, the Veteran "uses overeating."  The physician then opined that the Veteran's resulting morbid obesity "adds to all of his other issues and makes them worse."  Thus, as the VA treating physician observed that one of the Veteran's other diagnoses is GERD, his statement appears to associate some degree of the Veteran's GERD with his service-connected PTSD.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran was previously afforded a November 2012 VA Gulf War examination which addressed his GERD condition, the examination was limited to consideration of the Veteran's claim as due to Gulf War exposure; the VA examiner did not address the claim on a secondary basis.  Given the medical evidence discussed above, the Board finds that an addendum VA opinion is necessary to determine the etiology of the Veteran's GERD, to include as secondary to his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2014).  


II.  Service Connection - Fatigue

The Veteran's claim of entitlement to service connection for fatigue must again be remanded due to noncompliance with remand directives articulated by the Board in its September 2013 remand.  See Stegall, 11 Vet. App. at 271 (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As noted above, the Board previously remanded this matter in September 2013.  Therein, the Board found that the Veteran's claim of entitlement to service connection for fatigue was inextricably intertwined with his claim for service connection for obstructive sleep apnea, based upon a November 2012 VA medical opinion which concluded that the Veteran's fatigue is due, in part, to obstructive sleep apnea.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).  Therefore, the Board deferred adjudication of the claim for service connection for fatigue pending additional development of the claim for service connection for sleep apnea.  The Board further directed that following the development requested within the September 2013 remand, the Veteran's claims on appeal should be readjudicated.  

As discussed, following further development by the Appeals Management Center (AMC), the claim of service connection for sleep apnea was granted in a January 2014 decision; however, the AMC did not concurrently readjudicate the claim of service connection for fatigue as directed by the Board in its September 2013 remand.  Rather, the AMC issued a January 2014 deferred rating decision to forward to issue of entitlement to service connection for fatigue back to the Board.  In light of this, the Board finds that an additional remand is necessary so that the RO may complete any development warranted and readjudicate the Veteran's claim of entitlement to service connection for fatigue, as previously directed in the September 2013 Board remand.  See Stegall, supra.  


III. TDIU

As noted in the Introduction above, a November 2007 RO decision denied entitlement to a TDIU rating.  The Veteran subsequently submitted a timely NOD in April 2008.  See 38 C.F.R. § 20.201.  Moreover, the Board notes that a September 2013 RO decision again denied entitlement to TDIU, and the Veteran again submitted a timely NOD in March 2014; however, again no SOC was issued.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§  19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding the denial of his claim of entitlement to a TDIU rating, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to a TDIU rating to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, these matters are REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly informed.  

2.  After the above development, return the claims folder to the November 2012 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed GERD is caused by or aggravated by the Veteran's service-connected PTSD?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's GERD is aggravated by his service-connected PTSD, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's GERD prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering his opinion, the examiner should specifically consider, and comment upon, the June 2013 letter from the Veteran's VA treating physician which stated that, instead of self-medicating his PTSD with chemical substances, the Veteran "uses overeating" and that the Veteran's resulting morbid obesity "adds to all of his other issues and makes them worse."  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for any opinion expressed.  

3.  After completing any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for GERD, to include as secondary to service-connected PTSD, in light of any additional evidence added to the record.  

4.  Following the completion of any further development warranted regarding the Veteran's claim of entitlement to service connection for fatigue, readjudicate the matter, as previously directed in the September 2013 Board remand.  See Stegall, supra.  

5.  If the Veteran's claims of entitlement to service connection for GERD and fatigue remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and allow an appropriate amount of time to respond before returning the matter to the Board for further appellate review, if otherwise in order.  

6.  Finally, issue an SOC addressing the issue of entitlement to a TDIU rating.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


